{¶ 38} Although it conflicts with the judgment rendered inDayton v. State, 157 Ohio App. 3d 736, 2004-Ohio-3141,813 N.E.2d 707, I concur in the judgment rendered this day. In my view, and indeed in the view of the lower court in Dayton, R.C.1.63 is unconstitutional because it purports to completely bar home-rule municipalities from regulating the business of originating, granting, servicing, and collecting loans and other forms of credit. Moreover, R.C. 1.63 does not prescribe a rule of conduct upon citizens generally. Accordingly, I agree with the majority's determination that the city of Cleveland is not precluded from exercising its home-rule powers to regulate the consumer loans at issue. *Page 501